Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 1 of 21




                              UN ITED STA TES D IST RICT CO U R T
                              SOUTHERN DISTRICT OF FLORIDA
                         CA SE NO.19-21826-ClV-LENARD/O'SULL1VAN


    CARLOS A .ALON SO CANO,individually
    and as guardian forhis son,AN G IE A LON SO
    M O REJON ,and asnextfriend ofhis m inor
    daughters,KA TY A LON SO M OREJON and                          JUR Y TRIA L D EM AN D
    JAN Y LEID Y A LON SO M O REJON .and
    FE M O REJON FERN AN D EZ individually,                           FILED BY                D.C.

               Plaintiffs,
                                                                         .
                                                                          :   'JA. 1j 2222
                                                                               ctrnë'
                                                                                    lllîl'  l
                                                                               s o.oosuA .vIA:t
    245 C & C,LLC and CFH G ROU P,LLC,

               Defendants




    CO M BINED PLAINTIFFS'OBJECTION TO IECF No.1431and requestina THE
    CO UR T TO A PPO IN T A LA W YE R A S A R EA SO N A BLE A CC O M M O D ATIO N FO R
    ANGIE ALONSO GALONE''.PURSUANT TO 29 U.S.C.Q 794(a)OF THE
    REHABILITATION ACT.andRESPONDING TO DEFENDANTS'IECF No.1391.
    1,CarlosA.AlonsoCano,(asaguardianofmydisabledson)AngieAlonso Morejtm and
    supporting thism otion say:


    1.Recently,through (ECF No 1431,theHonorableJudgeM r.JohnJ.O'Sullivan,deniedand
    grantedinpartPlaintiffs'M OTION fECFNo.1381toAppointCounsel.

    2.The Judge M r.O 'Sullivan said:


           Theplaintp 'requestforappointmentofcounselunder42 US.C.J 3613(b)(l)is
          DENIED.Thismatterwillbereferred to theCourt's VolunteerAttornevProgram,where
          a volunteerattornevmavaccenttherenresentation on a nro bono basisifso desired.The
           Courtspoke to one volunteer lawyer who is reviewing the case and w illdecide early next



                                                  C2o     .
                                                                 N ezz''pw'-C (b0) r' G
                                                                  rzG /= .mv C ..Y     e
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 2 of 21




           wce/cwhetherto acceptrepresentation.There isno guaranteethatthis/td#gyerorany
           other volunteer lawyer willtake the case.
           TheplaintffjshallhaveuntilFriday,Januar.v24,2020tohleanaffldavitstatingtheir
           intentionstoproceedprosefthey areunabletoobtainanattorney.
           JudgeLenardhasprovided ''Plaintffcarlosa4.AlonsoCano...untilandincluding
           January28,2019tohleObjections,Ifany,tothefeeawardissuedbyJudge
           O' Sullivan.''Order(DE #141,1/10/193.Seean en'orintheORDER'Sdate.
           Regardlessofwhetherthe#/t?f?##'
                                         # areabletoretainprivatecounselontheirtlwpora
           volunteerlawyerentersanappearanceinthiscase,allnamedplaintp shallmeetall
           other outstanding response deadlines by Friday,January 24,2020.

    3.Defendants'M OTION (ECFNo.139)inoppositionsaid:

       * Defendantsdo notoffera position concerning thatpal4 ofPlaintiffs'M otion seeking the
         appointm entofcounselotherthan to note thateach ofthe recentattem ptsto tind counsel
           (asshownbytheMotion'sattachments)wererequestsmadetounidentitiedattorneysto
         take on Plaintiffs'threepending federalcasesasapackacedeal.''.Plaintiffshavenot
         established thatthey cannotfind an attorney w ho isw illing to aecepttheirrepresentation
         in this case onlv.
       * In the tim e follow ing 11/18/19,PlaintiffA LON SO had enough tim e to file a M otion for
           Reconsideration (DE 941,aresponsetoDefendants'M otionforReconsideration gED 991,
           aM otiontoCompelFilingofAffdavits(DE 120)andaM otiontoDenyM otionto
           W ithdrawalofAttorneygED 1311butnottodevotetotimetothemoreimportanttaskof
           finding asubstituteattorney.PlaintiffALON SO'Srecentboutwith kidnev stonesis
           indeed unfortunatebutisnotareason and ofitselftowarrantthe reuuested extension.

    4.W ith respecttotheexpression,Githree pendincfederalcasesasapackaze deal.''Letme

    explain to the Courtand to Defendants'lawyerthat1,CARLOS ALON SO,talked with many

    law yersand alw ays told to each one ofthem thatthe m ostim portantcase is the instantcase,

    because the tim e ofsuffering ofm y son and m y fnm ily,and thata1lthe law yers were asked to

    FIRST,read the com plaintforthiscase only,and decide only to take thiscase,notthe other

    ones,butallthe law yersasked forthe other cases'num bers,to try to help m e finding another

    law yers.
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 3 of 21




    5.Forthe abovereason,lwasableto talk to severallawyersin afew days,butm ostofthem ,

    refusedtotakethisspecificcase,becausethecomplexityofthecase(twelvecounts),the
    deadlinesand thepossibility ofdivided lawyers'feesattheend ofthe caseorin caseof

    settlem ent.


    6.Itw as professionaland respectfulofm y partto notprovide the inform ation aboutthe law yers

    w hich decline representing us,because how you can read in som e ofthose docum ents itwasnot

    perm itted form e,butitisnotrelevant,since they w ere notable to representus,itonly show sto

    the Coul'
            tand D efendants,thateven having to respond tim ely to a11the docum entsm entioned

    herein by D efendants,which in ouropinion w ere filed asa shotgun,trying to m ake usto failto

    respond to som e ofthem afterM r.Lutfy w as allowed to w ithdraw,w e stillspentthe tim e to tind

    a law yer.

    7.Contrary to w hatD efendants'law yer said,1,CARLO S A LON SO wentto m any law yer

    offices,because they did notrespond the phone,an m any ofthem w ere closed untilafter January

    3,2020,then,should beeasy forthe Courtto inferthatW E D1D A GREAT EFFORT TO FIND

    A LA W YER ,even in the m iddle ofthe holidays,som ething notm entioned by D efendants'

    lawyer.


    8.On(January9,2020)wereceivedanotherletterfrom animportantlawyer'soffice,withabig
    experience litigating thesecases,to which 1,CARLOS ALON SO wentpersonally,bringing

    som e docum entsrelated w ith this specific case,buthow you w illbe ableto read,thislaw yeralso

    declined to representus,forthereasonsattached in theirresponse.Today afterrequesting their

    permission,lwasauthorizedtorevealtheirinformation.See(doc.# 1)attachedherein.

    9.W ith respectto m y kidney stonesand the expression:

                                                   3
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 4 of 21




       * ClplaintiffALONSO'Srecentboutwith kidney stonesisindeed unfortunatebutisnota
         reason in and ofitselfto w arrantthe requested extension.''


    10.Theaboveopinion from Defendants'lawyeronly showsherattem ptto gain an advantageby

    any way,herlittlehuman sensitivity to thepossibledisease ofthe opposite,in addition to usas

    pro selitigants,because weareatrealdisadvantageevery timewem ustanswerorintroducea

    docum entin Court,with respectto herwho hasm ore than thirty yearsofexperience asa law yer.

    ln ouropinion thatdoesn'
                           tgive m eritsto the D efendants'law yers,butquite the opposite.

    11.A s should be known the kidney stones cause a lotofpain,and Iw asm yselfin pain in m any

    differentm om ents,beforelwentto thehospital,butIwasthinkingthose painswere caused by

    otherreasons,butlalwaystried to com ply by answ ering the docum ents on tim e afterotzrform er

    law yerw asallow ed to w ithdraw ,then there neverw asttA BA D INTEN TION FROM OU R

    PA RT TO D ELA Y THIS PRO CESS.''

    12.Im agine thatatsom e day Icould be very sick because ofm y kidney stonesw hich stillare

    insidem y body,then,whatwillhappen if1cannotcontinuepursuing thiscaseforsom etim e,

    whatw illsay the CourtorD efendants,thatthe case should be close ordism iss,because lack of

    representationofmypart.çlN'
                              oitcannotbethesolution''5tltherewillnotbejustice''5sincewe
    aretryingtocontinue,andthereare(13)plausiblepleadings,whichshouldbeprovidedwith
    legaljudgementandrelief.

    13.W ith respectto the denialto appointa counselunderthe FairHousing Statute,and referring

    thiscaseto the pro bono program ,wethePlaintiffsm ustremem berto theCourtthatthiscase

    wasin the listofthe casesin thatprogram and no one law yerw as able,orw illing,orshow ed

    interestin representing us form any m onths.
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 5 of 21




    14.Even M r.Lutfy contactedm eforanothercase,notforthisonespeciûcally becausemost

    law yers in Florida are reluctantto take this type ofcases m ostofthem said to m e,thatthese law s

    arevery difficultforthem,mostofthem had som eexperienceto litigate discrim ination based on

    the constructionbarriers,denying accessibility tothedisabled persons,orfordenying electronic

    aidsforthedisabledpersonsunderADA,butmostofthem didnothaveany orenough

    experience aboutreasonable accom m odations and m odificationsunderthe FairH ousing A ct,and

    the onesthathave the experience,are very busy.

    15.N ow 1,CAR LO S A LON SO,w illask the C ourtto appointan specm c attorney for m y

    disabled son alone,under The Rehabilitation A ct,since m y son w as the principalperson

    discrim inated in this case,and the retaliaton ractions from D efendants,specifically affected

    m y disabled son,and al1m y fam ily as a consequence ofliving w ith m y son.

    16.1,CA RLOS ALON SO ,asthe legalrepresentative,speaking form y disabled son A N G IE

    A LON SO,w illask to TH IS COU RT,to referthis case to the Court's SçR easonable

    A ccom m odation D epm m ent''forthem to appointan attorney forA N G IE A LON SO italone''!

    and/ortoreferthiscasetoTheDepartmentofJustice''(CivilRightsDivision),because1could
    failin the representation ofmy son in thiscase.However,ifthisrequestisdenied again,lwould

    have no otheroption than to continue representing allm y fam ily.




                                      M EM R AM D UM O F LA W

    17.To supportthisrequest,below 1would describetheargumentsprovided bytheStudent
    Publications and Program satSeattle U niversity SchoolofLaw DigitalCom m ons,w hatthe

    Courtcouldfindat:http://digitalcommons.law.seattleu.edisjsj.
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 6 of 21




    18.W ith respectto Defendants'lawyerexpression:

       * In thetime following 11/18/19,PlaintiffALONSO had enough tim eto file aresponseto

           Defendants'M otionforReconsideration(ED 991,
           # lnthatRESPONSE gDE 994,1,CARLOSALOSNO,expendedmanyhoursand
               draftedsix(6)pages,buttheJudgeM s.Joan A.LenardsaidiûplaintiffCarlosA.
               Alonso Cano fled apro seResponseto Defendants'M otion which wasunhelpful.

               (SeeD.E.99.)ThusstheCourt'scitationstoaûlResponse''refersonlytothe
               remaininaPlaintiffs'response,(D.E.103),whichwastheresponsefrom former
               law yer M r.Lutfy,w ho only needed three pages to drafta good response.

    19.The above situation is anotherargum entin which we,I am supporting thisnew request,

    because if itis not granted,this case w illbe in danger to get to the trialifno counselis

    representing atIeastour disabled son.

    20.The A D A is one (W venue to A ppointed Counsel''.The United Statesisw itnessing a grow ing

    advocacy foruniversalûtcivilGideon,''the constitutionalrightto freelegalcounselforlow -

    incom e people involved in civillitigation.The rightto counselhaslong been recognized in the

    crim inalcontextin this country.ln the civilarena,how ever,those who cannotafford to hire

    attorneysare leftto fightto protecttheirrightson theirow n.

    21.Certain m entaldisabilitiespreventa person from com prehending w hatishappening in the

    courtroom orm usteringa case.Some examplescom ereadily to mind:mentalretardation,

    dem entia,schizophrenia,and severe depression.Sim ilarly,certain physicaldisabilities sap

    energy orvitality to the extentthataperson isunableto participatem eaningfully in court.



                                                   6
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 7 of 21




    22.TheAmericanswithDisabilitiesAct(ADA)isthecentrallaw recognizingthisrealityfor
    thosewith such disabilities.Com plem enting theADA and itspredecessor,thefederal

    Rehabilitation A ct,som e state anti-discrim ination statutes provide enhanced protections

    for individualsw ith disabilitiesin the courtsystem .

    23.People whosedisabilitiespreventthem from understanding theproceedingsorvigorously

    participatingintheircasesneedaccommodationstoaccessthecourtsystem,justasdothosewith
    disabilitiesthatrequire ram ps,interpreters,and readers.Som e authors,consider thatone ofthe

    m ostim portantreasonable accom m odation under Title 11ofthe A DA ,underthe Rehabilitation

    A ct,and understate anti-discrim ination statutesfora disabled pro se litigantasA N GIE

    ALONSO isan attorney.

    24.Only an attorney can provide the know ledge,energy,strategy,translation,and understanding

    to m ounta case orprovide a defense forthose w hose disabilitiesblock theirability to do so pro

    SC.


    25.ADA accomm odationsareavailableonlyto personswith perceived oractualdisabilitiesthat

    affecttheirabilitytoparticipateinthejudicialsystem,theADA affordsabroaderremedy
    because itsprovisions are notitneedsbased'';thatis,A D A accom m odations are available to rich

    andpooralike,and arenotrestricted by alitigant'sabilityto pay foran attorney accom modation.

    N o financialapplication isrequired to receive an A D A accom m odation.

    26.lndividualsw ith disabilities are by and large m ore likely to be poorerthan the population as a

    w hole.Thus,the im pactofproviding legalrepresentation asan accom m odation w illm ostlikely

    benefitthosewho arefinancially m ostin need.A saresult,those authors,arguethata1lcivil
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 8 of 21




    litigantswith disabilitiesthatpreventthem from understanding orparticipating in the legal

    system should receive appointed counsel.


    C O UR TS VIO L ATE TH E A D A or TH E R EABILITA TIO N A C T BY D ENY IN G
    APPO IN TED C O U N SEL A S A R EA SO NA BLE A C CO M M O D A TIO N FO R CER TA IN
    DISA BLED C IV IL LITIG A N TS.

    27.Before the enactm entofthe A DA ,Congressrecognized thatcurrentlaw sw ere (ttinadequate'

    to com batthe lpervasive problem s ofdiscrim ination thatpeople w ith disabilitiesare facing.''W s

    a resultofthis discrim ination,Congress enacted the A DA in 1990,seeking to tsprovide a clear

    and com prehensive nationalm andate forthe elim ination ofdiscrim ination againstindividuals

    with disabilities.Title 11addressesdiscrim ination in public servicesand appliesto stateand local

    governments,theirdepartm ents,agencies,and otherinstrumentalities.In fact,Title11coversa1l

    public agencies,regardless ofw hetherthey receive federaltinancialassistance.

    28.D enying appointed counselfor certain disabled civillitigantsviolates Title lI,the Public

    Services section,ofthe A D A .Title 11prohibits discrim ination againstdisabled individuals in

    public services.Specifically,Title 11provides that,ttno qualified individualw ith a disability

    shall,by reason ofsuch disability,be excluded from participation in orbe denied the benefits of

    theservices,programs,oractivitiesofapublicentity,orbesubjectedtodiscriminationbyany
    such entity.

    29.Statecourts,aspublicentities,mustcom ply with Title11oftheADA by ensuring thatallof

    their services,program s,and activitiesare available to qualified individuals with disabilities.

    Federalcourts m ustm eetthe sam e standard under Section 504 ofthe R ehabilitation A d .In

    fact,Title 11ofthe AD A wasdtexpressly m odeled after''sec.504 ofthe Rehabilitation Actof

    1973 and extendsthoseprinciplesto stateand localgovernments.Failing to m ake statecourt


                                                     8
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 9 of 21




    facilitiesavailableto disabled individualsviolatestheADA,while failing to m akefederal

    courtfacilities available violatesthe R ehabilitation A ct.


    30.The criticalim portance ofthe A DA in providing individualsw ith disabilities accessto the

    justicesystem isclearlyillustratedbythefactsand legalargumentsinTennesseev.fane,which
    iscurrently awaiting adecision by theU.S.Suprem eCourt.

    31.The Sixth Circuitheld thattheEleventh Amendm entimm unity ofthe statesto private

    dam agessuitsdid notapply to claim sunderTitle 11ofthe AD A ,when the claim involved the

    D ue Process Clause.Parties in civillitigation have an analogous due process rightto be present

    in the courtroom and to m eaningfully participate in the processunlesstheirexclusion furthers

    importantgovenmwntalinterests....Theseguaranteesareprotectiveofequaljusticeand fair
    treatm entbefore the courts.The evidence before Congress when itenacted Title 11ofthe

    A m ericans w ith D isabilitiesA d established thatphysicalbarriersin governm entbuildings,

    including courthousesand in thecourtroom sthem selveshavehad the effeetofdenying disabled

    peopletheopportunity to accessvitalservicesand to exercisefundam entalrightsguaranteed by

    theDueProcessClause.W earguethatthedenialofequaljustieeandfairtreatmentbeforethe
    courtsapplieswith equalvigorwhen aperson'smentalorphysiealdisabilitiespreventhim not

    from motmtingthe stairsto the eourtroom ,butfrom m otmtingtheeaseitself.Here,the

    appropriate and reasonable accom m odation is attorney representation rather than elevator

    accessto the courtproceedings.


    32.The AD A and the R ehabilitation Act attem ptto providew hatever services or actions

    are necessary to ensure thatdisabled personsare notdiscrim inated againstas a resultof

   their disabilities.


                                                   9
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 10 of 21




     33.Necessary accom modationsinclude effectivecourtroom com munications:1iapublicentity

     shalltake appropriate steps to ensure thatcom m unications with applicants,participants,and

     m em bersofthepublicwith disabilitiesareaseffectiveascomm unicationswith others.''

     A ppointm entofcounsel,w hich w ould allow the individualw ith a disability to com m unicate

     w ith the court,could qualify as a reasonable accom m odation because itissim ilar to the

     follow ing sam ple aids and services provided in the regulations:


     Qualifiedinterpreters,notetakers,transcriptionservices,writtenmaterials,telephonehandset
     am plifiers,assistive listening devices,assistive listening system s,telephones com patible w ith

     hearing aids,closed caption decoders,open and closed captioning,telecom m unicationsdevices

     fordeafpersons(TDD's),videotextdisplays,orothereffectivemethodsofmakingaurally
     deliveredmaterialsavailabletoindividualswithhearingimpainnentsLforexample,talking
     calculatorsandrealtimetranscriptionl;Qualifiedreaders,tapedtexts,audiorecordings,Brailled
     m aterials,large printm aterials,orother effective m ethodsofm aking visually delivered m aterials

     available to individualsw ith visualim painuents;acquisition orm odification ofequipm entor

     devices'
            ,and othersim ilarservicesoractions.

     34.This extensive listand the final,separate category for ddother sim ilar services or

     actions''suggesta broadly-based evaluation of appropriate auxiliary aids and services.

     These services includethe assistance oftrained individuals,such assign-language intem reters

     forthe deafand readersforthe blind.Appointed counselfor som e Iitigantsw ith certain

     disabilitiesw ould serve the sam e interpretive function and w ould allow the litigantsto

     participate in the proceedings.




                                                      10
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 11 of 21




     35.A ppointed counselw ould notbe necessary for allIitigants w ho suffer from certain

     disabilities.The degree ofim pairm entm atters,as doesthe specific setting and alternative

     accom m odationsavailable.Forthisreason,theADA doesnotprescribetheappropriate

     accom modation foreach disability because an appropriate accommodation foroneperson might

     be inappropriate for another.

     36.The public entity,how ever,m ustconsideravailable optionsand furnish tsappropriate

     auxiliary aidsand servicesw here necessary.Providing an attorney for Iitigantsw ith these

     disabilities isnotonly appropriate butalso reasonable in term sofcost,and w ould neither

     create an iiundue burden''for the courts nor idfundam entally alter''the nature ofthe court

     system .td-l-itle 11ensuresthatthe refusalto accom m odate an individualw ith a disability is

     genuinely based on unreasonable costor actualinability to accom m odate,noton inconvenience

     orunfounded concernsaboutcosts.''

     37.O ther considerations also indicate thatproviding attorneysfor litigants w ith certain

     disabling conditionsw ould not bankruptthe system .First,the num ber oflitigantsw ith

     such disabilitiesis relatively sm allcom pared to the poolofindigentcivillitigants.


     38.For exam ple,Justice EarlJohnson notes thatother countrieshave provided free

     counselas a m atter of rightin civilcases,ashave severalpre-paid legalinsurance program sin

     thiscountry.Bidran and B en-c ohen argue thatproviding counselfor indigentcivil

     defendants w ould save society m oney in the long run by reducing litigation and elim inating

     thedelaysprevalentin pro se representation.Thisprediction isconsistentwith astudy fnding

     thatfunding legalservicesprogram s savessignificantstate funds.Finally,additionalsocietal




                                                     11
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 12 of 21




     benefits,perhapsworth m orethan thecost,could accrue,with theprim ary benefitbeing

     restored confidenceinthejusticesystem .

     39.ln 1948,Congress granted the federalcourts statutory authority to appointcounselfor

     indigentcivilIitigants.TheThird CircuitCourtofAppealsinterpreted 28 U.S.C.k 1915 as

     affording districtcourts Sdbroad discretion''to determ ine w hether appointm ent of counsel

     in a civilcasew ould be appropriate.


     40.TheThirdCircuitrejectedseveralcourts'interpretationsthatappointmentofcounsel
     in civilcases should be granted only under iéexceptionalcircum stances.''Y eteven under the

     exceptionalcircum stances analysis,courtshave found that,in the balance offactors,the

     standard w as m etto allow appointm ent ofcounsel.For exam ple,the Fourth C ircuitfound

     exceptionalcircum stances existed w here the plaintiffIacked education in Iegalm atters,his

     incarceration status prevented contactw ith w itnesses,the testim ony w as conficting,and

     the plaintiffIacked training in cross-exam ination.

     41.ln determ ining whether a districtcourtshould orderappointm entofcounsel,theThird

     Circuitarticulated anumberoffactorsto consider,withoutreferenceto thestringentexceptional

     circum stances standard.T he threshold consideration here isw hether the plaintiffs'claim s

     have Sdarguable m eritin fact and law .''lfthe courtdeterm ines a claim hassufficientm erit,

     then itm ustconsider factors regarding the plaintiffs'ability to presenther case,such as

     dieducation,literacy,prior w ork experiencw and prior Iitigation experience.''


     42.T he courtshould also w eigh the com plexitiesofthe Iegalissues and the need for factual

     investigation.The appointm entofcounselm ay be appropriatew hen the likelihood exist




                                                  12
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 13 of 21




     thatextensive discovery or experttestim ony w illbe required,or thatcredibility

     determ inationsw illplay a significantrole in the trial.

     43.TheThird Circuit'stest,known astheTabron test,hasbeen adopted by onecourtin a Title11

     AD A action.W hile the courtultim ately held thatthe plaintiffw as notentitled to appointm entof

     counsel,the courtfound herclaim sufficiently m eritoriousto wanuntconsideration ofthe

     additionalfactorsrelevantto the appointm entofcounsel.

     44.A rgum ents for appointed counselm ay prevail,for exam ple,w hen experttestim ony is

     required,the case presentsunusually com plex issues,and the plaintiffdoes nothave a

     college education and has a m entaldisability thatpreventsher from com prehending

     com plex m attersin the courtroom .W hen som e ofthese circum stances exist,plaintiffs

     should requestthe assistance ofcounsel.


     45.Title V I1ofthe CivilRightsA ctof1964119 also pennitscourtsto appointcounselforthe

    plaintiffon requestin an em ploym entdiscrim ination suit.In m aking the determ ination,courts

     consider three factors:the nnancialresources ofthe plaintiff,effortsm ade to secure

     counsel,and the m eritofthe plaintiff'sclaim .

    46.W hiletheUnited Statesstrugglesforincrementaladvancements,many developed countries

    provide appointed counselforindigentcivillitigants,even ifthey arenotdisabled.Courts in

    these countries ground theiranalysesin statutes,as in England;in constitutions,asin

    Switzerland'
               ,orin acom bination ofthetwo,asin Germ any.M oreover,the European

    C onvention ofH um an R ightsSiguarantees the rightto counselin civilcases,recognizing it

    as a fundam entalright.




                                                   13
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 14 of 21




     47.A sJustice EarlJohnson noted,United States Suprem e C ourtJustices Ruth Bader

     G insburg,Sandra D ay O 'C onnor,and A nthony K ennedy,w hile speaking atconferences,

     haveaIIsuggested thattheCourtiswillingtoconsiderjurisprudencefrom othernations.ln
     fact,asJusticeJohnsonobselwed,JusticeKennedy,m itingforasix-justicemajorityin Lawrence
     v.Texas,(trelied heavily on foreign decisions.


     48.W ith so m any countries recognizing thatthe rightto counselin civilcases is

     fundam ental,courts in the United States should follow their lead and conclude,atthe very

     least,thata disabled individualw ho cannot understand or participate in courtproceedings

     is entitled to an attorney.W hile the average indigentcivillitiganthassom e understanding of

     courtprocessesand proceedings,the person w ith certain disabilitiesdoesnot.ln this respect,

     theUnited StatescannotcontinuetoIagsofarbehindtheothermajorW estern nationsof
     the w orld.

     49.Three additionalnotionsoffairness,apply w ith equalorgreaterfolve in the presentcontext.


               First,in somecontexts,civillitigantswho may bem ore disadvantaged by lack of
               counselthan crim inallitigants.For exam ple,the loss of custody ofa child or civil
               comm itm entasan incom petent,may,in the long run,befarmoreagonizing than
               incarceration fora shortperiod oftime,
               Second,where the state brings a suitagainsta disabled defendantto deprive accessto
               food,shelter,children,orhealth care,the civilpreponderance-of-theevidence
               standard ismuch easierto provethan thebeyond-a-reasonabledoubtstandard for
               crim inalcases.A sa result,in a civilsuit,the state could m ore easily prevailand
               deprive a person ofcriticalbenetks,
               Finally,citizenslosefaith inourjusticesystem whenitseemstobeunfair.Few acts
               are m ore unfairthan denying the appointm entofcounselfor a civillitigantw hose
               disabilitypreventshis/herfrom understanding orparticipating effectively in the
               proceedings.

     50.A DA coordinatorsin the courts and in adm inistrative agencies should be assigned the

     task ofevaluating the need for an attorney accom m odation and creating an internalappeal
                                                      14
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 15 of 21




     process for challenging an accom m odation denialin the sam e w ay other disability

     accom m odations are evaluated and appealed.


     51.Judges and adm inistrative hearing oflcers- the people w ho m ay be in the bestposition

     to initially identify w hether a Iitigantneedsan attorney accom m odation- should be trained

     to identify and refer litigants to courthouse A DA coordinatorsfor arranging

     representation.

     52.W ith fullcivilG ideon stillon the distanthorizon,advocatesshould use the AD A and

     the R ehabilitation A ctto argue thatappointed counselis necessary for civilIitigantsw ith

     certain disabilities.Both state and federalcourts are required to m ake their services

     equally accessible to thosew ith disabilities.

     53.A lthough altem ative aids or servicesm ightbe apm opriate forsom e ofthese litigants,others

     w illrequire attorney representation.A ppointed counselfor these civillitigantsisnotonly

     appropriate butalso reasonable.

     54.Thenum ber ofthese litigants is relatively sm allwhen com pared to the totalnum berof

     indigentcivillitigantsin the country.The costs seem even sm aller com pared w ith the alm ost

     certain loss of crud alneeds,such as food,housing,incom e benefits,and property ifthe

     litigantisw ithoutattorney representation.


     55.W ith aIIthemajorEuropeannationsand theEuropean CourtofHuman Rights
     granting free attorney representation in civilcases,the U nited Statesm ustbe able to

    protectits m ostvulnerable civillitigants:those w hose disabilities preventthem from

    understandingorfullyparticipatingin judicialandadministrativeproceedings.


                                                      15
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 16 of 21




     56.See,Soto v.CitvofNewark,72F.Supp.2d489,494-95(D.N.J.1999)(holdingthatthecourt
     violated Title 11oftheADA when deaflitigantsweredenied asign-language interpreterat

     municipalcourtwedding).

     57.See,e.g.,Duvallv.Countvoflk-itsap,260F.3d 1124,1135(9th Cir.2001);Bravinv.M ount
     SinaiM ed.Ctr.,58F.Supp.2d269,273(S.D.N.Y.1999)(holdingthatahospitalviolatedthe
     ADA when itdenied adeaffatherthe use ofaqualified interpreterduring Lam azeclasses,which

     heattendedwithhiswife).

     58.See,Deyinnevv.Me.A/è(;
                             lC'
                               /r.,1998W L 271495,1(D.M e.1998)(approvingaconsent
     decree whereby M aine M edicalCenterwould provideappropriateauxiliary aidsand services

     where such aidsand servicesw ere necessary to ensure effective com m unication w ith persons

     whoweredeat).

     59.See,ADA Title11TechnicalAssistance M anual11-7.1000 (2003)mat

     http://-   .usdoi.cov/crt/aditamanz.html(lastviewed Feb.29,2004).

     60.See,Gallowayv.Super.Ct.,816F.Supp.12,18(D.C.Cir.1993)(courtsystem isaûtpublic
     entity''undertheADA andmustprovidereasonableaccommodationsforjuror'svisual
     limitations).

     61.See,Americanswith DisabilitiesActof1990,Pub.L.No.101-336 (coditied asam ended at

     42 U.S.C.jj 12101-12213 (2000)).

     62.See,29U.S.C.jj701-7961(2003)

     63.Seealso Saundersv.Horn,960F.Supp.893,899(E.D.Pa.1997)(findingthatmanagement
     ofcourtsystem s isa state orlocalresponsibility ofgreatim portance thatisroutinely understood

                                                   16
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 17 of 21




     tobecoveredbytheADA).

     64.Galloway,816F.Supp.at18(holdingthatacourtsystem isatipublicentity''underthe
     AD A .


     65.Peoplev.Caldwell,603N.Y.S.Zd713,714(N.Y.Crim.Ct.1993)(findingthatthecourt
     system ,as a governm ententity,isrequired pursuantto the AD A to m ake a1lofits services,

     progrnms,andactivitiesavailabletoqualifiedindividualswithdisabilities).TheDepartmentof
     Justice regulationsstate thatthe AD A 'Scoverage extendsto kiallservices ...m ade available by

     publicentities.''28C.F.R.j35.102(a)(2003).

     66. Sec.504 provides,fiN o otherw ise qualified individualw ith a disability...shall,solely by

     reason ofher or his disability,be excluded from participation in,be denied the benefitsof,

     orbesubjected todiscriminationunderanyprogram oractivity receivingFederalfinancial
     assistance.''29 U.S.C.j 794

     67.Sec.504 ofthe R ehabilitation A ctand the A D A im pose identicalrequirem ents.


     68.See,LincolnCercpacv.HealthdoHosps.Cbcp.,147F.3d 165,167(2d Cir.1998).The
     rem ainderofthearticlerefersprim arily to statecourtsand theADA,buttheanalysisapplies

     equally in federalcourts.


     69.See,Adam Cohen,Can D isabled People Be Foreed to Craw lUp the Courthouse Steps?


     70.Pursuantto28C.F.R.k35.150(a)(3)(statingthatthepublicentityhastheburdenofproving
     thatcompliancewould requirea Stfundam entalalteration''orûtunduefinancialoradm inistrative

     burdenf').
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 18 of 21




     71.See,StN ondiscrim ination on the BasisofD isabilitv in State and LocalG overnm ent

     Services'',pursuantto28C.F.R.j35.106(2003);56Fed.Reg.35694(1991).

     72.See,DeborahJ Cantrell,JusticeforlnterestsofthePoor:The Problem ofClNavigating the

     Svstem W ithoutCounsel'',70FORDHAM L.REV.1573,1574,1581(2002);DeborahL.
     Rhode,AccesstoJustice,69FORDHAM L.REV.1785,1816(2001).

     73.See,Cantrell,supranote73,at1578-80(arguingthatsimplifcation,though admirable,is
     insuffkientforaddressingtheneedsofindigentdvillitigantsl;Rhode,supranote73,at1B16.

     74.See,e.g.,Rhode,supra note 73,atl787-88,.EarlJohnson,.
                                                            Jr., Toward EqualJustice:W here

     the U nited States Stands Two DecadesLater,5 M D .J.CON TEM P . LEGA L ISSU ES 199,210-

     21(1994)(hereinaflerTowardEqualJusticej.ûtrfhereisnoreasonableargumentthat
     providing legalrepresentation as an accom m odation w ithin the courtsystem w ould

     fundam entally alter the nature ofthatpublic entity.A ttorneys regularly representlitigants

     in the courtsetting,so having representation for a disabled litigantw ould notbe a change

     in the system .''


     75.See,e.g.,Nelsonv.Thornburgh,567F.Supp.369,381(E.D.Pa.1983),affd,732F.2d 146-
    47(3dCir.l984).DecisionsbasedontheRehabilitationActprovideguidancebecausetheADA
    regulationsKçborrow ed''the ttreasonable accom m odation''and 4<undue hardship''definitions from

    the regulations prom ulgated by the EEO C underthe Rehabilitation A ct.


    76.SeeBindra & Ben-cohen,supranote83,at32(notingthatdiforty-seven percentof
    A m ericansfeelthatthe legalsystem isbiased againsttbe poor and m inorities,and nearly

    ninety percentfeelthatthe afnuentand corporate have the upper hand''



                                                   18
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 19 of 21




     less than 12% oflow -incom e clients w ith public benefits disputes receive Iegal

     representation ofanykind).

     78.Stateagenciesareddpublicentities''undertheADA.42U.S.C.j12131(1)(2000).Federal
     azenciesare Wpublic entities''undertheRehabilitation Act.29 U.S.C.k 794(% (2000).

     79.See,Joan Grace Ritchey,Lim itson Justice:The U nited States'Failure to R ecognize a

     RighttoCounselin CivilLitigation,79W ASH.U.L.Q.317,331-32,336-38(2001).

     80.See,Johnson,New M elody?,supranote3at222-29 (comparingtheIegalbases#orthe
     righttoappointmentofcounselin European countrieswith thosein theUnitedStates).

     81.See,Tabron,6F.3dat155(statingthatRnothingin thisclearIanguage(ofthestatutel
     suggests thatappointm entisperm issible only in som e lim ited setofcircum stances.N or

     havew e found any indication in the legislative history ofthe provision to supportsuch a

     limitation.''Thecourtrefersto28U.S.C.j1915(d)(2000)ûtthecourtmavrequestanattornevto
     representanvsuchpersontmabletoaffordcounsel.'').

     82.To thisdayno lawyerhascommunicated with m e,showing interestin representing usin this

     case,therefore,Ihave no option butto file thisdocum ent.


     TH ER EFO R E,1,CA R LO S AL O N SO ,asa legalrepresentative,and speaking forA N G IE

     A LO NSO M O R EJO N ,w ould request,thatthis C ourtTO A PPO IN T A N A TTO RN EY

     FO R A N G IE A LO N SO GALO NE T',A S A R EA SO NA BLE A C CO M M O DA TIO N UN DER

     THE STATUTE 29U.S.C.1794(a)(2000)ofTHE REHABILITATION ACT OR REFER
     THIS CASE TO THE DEPARTM ENT OF JUSTICE (CivilRightsDivision).




                                                  19
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 20 of 21




     Respectfully subm itted on January 15,2020

     1 CarlosA.AlonsoCano(individually)
      .-
                                                   /v      .
     Address:2500 W est,56th Street,Apt# 1301,Hialeah,Florida.33016
     Email:carloscaeo3@yahoo.com;
     Phone:(214)-962-7965

                                     CERTIFICATE O F SERV ICE

      1,CA RLO S A LON SO ,hereby certify thaton January 15,2020,personally Sled the foregoing

     docum entw ith the Clerk ofthe Court.Ialso certify thata copy ofthe foregoing docum entis

     beingservedtoM rs.LeslieW .Langbein,viaemailtolangbeinpa@ bellsouth.net




                                                  20
Case 1:19-cv-21826-JAL Document 144 Entered on FLSD Docket 01/15/2020 Page 21 of 21




                      D IS A B ILITY
                      IN D EP EN D E N C C
                      G RO UP

                                              January 9,2020

     BY E M AIL
     carloscaco3r:.
                  l&'alnotl.ctlm

     Carlos A lonso

             R e:     YourPotentialClaim w ith D isability lndependence Group
                      D1G M atterN o.2176

     D earM r.A lonso,

     W e had the opportunity to review the infonnation you w ere kind enough to give the intake
     personnelin consideration ofyourcase.B ased upon ourreview ofyourcase,w ew ould notbe able
     to assistyou in this m atter.

     U nfortunately,ouroffice iscurrently handling m any cases,and doesnothave enough resourcesat
     the m om entto assisteach person who needs assistance.W e w ould suggest that you contactthe
     FloridaBarLawyerReferralServiceat(S00)342-8011,ortheDadeCounty BarAssoeiation at
     (305)371-2646.
     Please be advised thatallcaseshave a deadline in w hich alaw suitm ustbe tiled,so 1w ould advise
     to seek other legalassistance im m ediately,ifyou believe thatyou have a claim . W e w ish you the
     bestofluck in yourcase.

     Thank you again foryour interestin D isability Independence Group.

                                                  V el'y Tnlly Y ours,


                                            41*                k .mferz
                                                   M atthew W .Dietz,Esq.
                                                   Litigation D irector


     M W D/sm
